Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/11/2022 has been considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Imafuji (US 2015/0029689), and further in view of Ishimaru (US20020037643).
Regarding claim 1, Imafuji teaches a chip package structure in fig. 2, comprising: 
a wiring substrate (10) comprising a substrate (10), a first pad (16), and a second pad (30), wherein the first pad and the second pad are respectively over a first surface and a second surface of the substrate, and the first pad is narrower than the second pad (see fig. 1); 
a conductive adhesive layer (18; see par. 49) over the first pad (16), wherein the conductive adhesive layer (18) is in direct contact with the first pad (16); 
a nickel layer (20) over the conductive adhesive layer (18); 
a chip (40) over the wiring substrate (10); and 
a conductive bump (22) between the nickel layer (20) and the chip (40). 
Imafuji does not teach the conductive bump comprises gold.
Ishimaru teaches the same field of an endeavor wherein the conductive bump comprises gold (see par. 23).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the conductive bump comprises gold as taught by Ishimaru in the teaching of Imafuji since gold is well known in the art that it provides strong solder joints, excellent corrosion and oxidation resistance.
Regarding claim 2, Imafuji and Ishimaru teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, fig. 2 of Imafuji teaches the conductive bump (22) covers a sidewall of the nickel layer (refer to the inner sidewall of 20).
Regarding claim 3, Imafuji and Ishimaru teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Imafuji teaches the conductive bump (22) further comprises a solder material (see par. 47).
Regarding claim 4, Imafuji and Ishimaru teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Imafuji teaches the wiring substrate (10) further comprises a polymer layer (14) over the first surface (refer to upper surface of 10) and the first pad (16), the conductive adhesive layer (18) passes through the polymer layer (14), and the conductive adhesive layer (18) is in direct contact with the polymer layer (14) (See fig. 2).
Regarding claim 5, Imafuji and Ishimaru teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, fig. 2, Imafuji teaches the nickel layer (20) is thicker than the conductive adhesive layer (18).  
Regarding claim 6, Imafuji and Ishimaru teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, fig. 2, Imafuji teaches the nickel layer (20) and the conductive adhesive layer (18) are made of different materials (see pars. 48 and 49).  
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Imafuji in view of Ishimaru as applied to claim 1 above, and further in view of Migita (US 8703600).
Regarding claim 7, Imafuji and Ishimaru teach all the limitations of the claimed invention for the same reasons as set forth above except for the conductive adhesive layer has a first layer and a second layer over the first layer, and the first layer and the second layer are made of different materials.
Migita teaches the same field of an endeavor wherein the conductive adhesive layer (33) has a first layer and a second layer over the first layer, and the first layer and the second layer are made of different materials (see fig. 2 and col. 4, line 67- col. 5, line 10).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the conductive adhesive layer has a first layer and a second layer over the first layer, and the first layer and the second layer are made of different materials as taught by Migita in the teaching of Imafuji and Ishimaru because titanium enhances the adhesiveness between the pad and the copper film (see col. 5, lines 2-5).
Regarding claim 8, Imafuji, Ishimaru and Migita teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Migita teaches the first layer comprises copper, titanium, or palladium (see col. 4, line 67 to col. 5, line 10).
Regarding claim 9, Imafuji, Ishimaru and Migita teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Migita teaches the second layer comprises nickel or copper(see col. 4, line 67 to col. 5, line 10).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Imafuji in view of Ishimaru as applied to claim 1 above, and further in view of Hung (US 6825568).
Regarding claim 10, Imafuji and Ishimaru teach all the limitations of the claimed invention for the same reasons as set forth above except for an underfill layer between the wiring substrate and the chip, wherein a portion of the conductive bump is between the underfill layer and the nickel layer.
Hung teaches the same field of an endeavor comprising: an underfill layer (250) between the wiring substrate (210) and the chip (230).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include an underfill layer between the wiring substrate and the chip as taught by Hung in the teaching of Imafuji and Ishimaru in order to protect exposed portion of contact pads, bonding pad and solder bumps (see col. 1, lines 59-62).
Taking the underfill of Hung reference formed between the wiring substrate and the chip in fig. 2 of Imafuji. Thus, a portion of the conductive bump (22 in fig. 2 of Imafuji) is between the underfill layer (refer to 250 of Hung reference ) and the nickel layer (20 in fig. 2 of Imafuji).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 19 of U.S. Patent No. 11,302,537. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of the pending application includes similar features of claim 19 and an under bump metallurgy layer feature of claim 11 of US Patent such as: a wiring substrate wiring substrate comprising a substrate, a first pad, and a second pad, wherein the first pad and the second pad are respectively over a first surface and a second surface of the substrate, and the first pad is narrower than the second pad; a conductive adhesive layer over the first pad, wherein the conductive adhesive layer is in direct contact with the first pad; a chip over the wiring substrate; a conductive bump between the conductive adhesive layer and the chip (see lines 2-11 and lines 18 of claim 19), and an under bump metallurgy layer is between the chip and the conductive bump, wherein a first thickness of the under bump metallurgy layer is substantially equal to a second thickness of the conductive adhesive layer (see lines 22-24 of claim 11). 
Claim 13 of the pending application includes feature of claim 19 (see lines 12-13).
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 19 of U.S. Patent No. 11,302,537 in view of Imafuji (US 2002/0037643).  
Regarding claim 12 of the pending application, US Patent teaches all the limitations of claim 14 (see the claim 11’s rejection above) except for a nickel layer between the conductive adhesive layer and the conductive bump. 
Imafuji teaches the same field of an endeavor wherein a nickel layer (20) between the conductive adhesive layer (18) and the conductive bump (22) (see fig. 2).
Thus, it would have been obvious to have ordinary skills in the art at the time the invention was made to include a nickel layer between the conductive adhesive layer and the conductive bump as taught by Imafuji in the teaching of US Patent so to further reduce the internal stress of the lower layer which prevent the crack or peeling of the wiring pad or the polymer layer.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 19 of U.S. Patent No. 11,302,537 in view of Imafuji (US 2002/0037643).  Regarding claim 14 of the pending application, US Patent teaches all the limitations of claim 14 (see the claim 11’s rejection above) except for the conductive bump is thicker than the nickel layer. Imafuji teaches the same field of an endeavor wherein the conductive bump (22) is thicker than the nickel layer (20) (see fig. 2).
Thus, it would have been obvious to have ordinary skills in the art at the time the invention was made to include the conductive bump is thicker than the nickel layer as taught by Imafuji in the teaching of US Patent so to provide a high reliability solder bump interconnect.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 19 of U.S. Patent No. 11,302,537 in view of Imafuji (US 2002/0037643).  Regarding claim 14 of the pending application, US Patent teaches all the limitations of claim 15 (see the claim 11’s rejection above) except for the conductive bump comprises gold. 
Ishimaru teaches the same field of an endeavor wherein the conductive bump comprises gold (see par. 23).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the conductive bump comprises gold as taught by Ishimaru in the teaching of US Patent since gold is well known in the art that it provides strong solder joints, excellent corrosion and oxidation resistance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imafuji (US 2015002689).
Regarding claim 16, Imafuji teaches a chip package in fig. 2 structure, comprising: 
a wiring substrate (10) comprising a substrate, a first pad(16), and a second pad (30), wherein the first pad and the second pad are respectively over a first surface and a second surface of the substrate, and the first pad is narrower than the second pad (see fig. 2); 
a conductive adhesive layer (18 and par. 49)  over the first pad, wherein the conductive adhesive layer is in direct contact with the first pad; 
a nickel layer (20) covering a first top surface (refer to upper surface of 18), a first sidewall (refer to left/right sidewall of 18) and an inner wall of the conductive adhesive layer (refer to the other sidewall of 18); 
a chip (40) over the wiring substrate (10); and 
a conductive bump (22) between the nickel layer (20) and the chip (40).  
Imafuji does not teach the nickel layer covering a first sidewall (refer to sidewall of 15)
Regarding claim 17, Imafuji teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Imafuji teaches the conductive bump (22) covers a second top surface (refer to upper surface of 20) and a second sidewall of the nickel layer (refer to left or right sidewall of nickel layer 18). 
 Regarding claim 20, Imafuji teaches all the limitations of the claimed invention for the same reasons as set forth above except for the conductive bump comprises gold.
Ishimaru teaches the same field of an endeavor wherein the conductive bump comprises gold (see par. 23).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the conductive bump comprises gold as taught by Ishimaru in the teaching of Imafuji since gold is well known in the art that it provides strong solder joints, excellent corrosion and oxidation resistance.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed features.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818